ACCEPTED
                                                                                             03-14-00676-CR
                                                                                                     7540871
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       10/26/2015 2:56:17 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                  NO. 03-14-00676-CR

ANGELITA RODRIGUEZ PACHECO,              §             IN THE COURT OF APPEALS
                                                                        FILED IN
               Appellant                 §                       3rd COURT OF APPEALS
                                         §                            AUSTIN, TEXAS
VS.                                      §             THIRD DISTRICT
                                                                 10/26/2015 2:56:17 PM
                                         §                           JEFFREY D. KYLE
                                         §                                Clerk
THE STATE OF TEXAS,                      §             AUSTIN, TEXAS
                Appellee                 §


               SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE’S BRIEF


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                             I.

      The Appellant’s brief was filed on July 28, 2015. The brief for the State of

Texas, Appellee, was originally due on August 27, 2015. This Court granted the

State’s first motion for extension of time to file its brief, requesting an additional 60

days. The State’s brief is now due on October 26, 2015.



                                             II.

      The undersigned serves as an Assistant District Attorney in the 33 rd and 424th

District Attorney’s office in Burnet, Texas. In the time since the Court granted the

State’s first motion for extension of time to file Appellee’s Brief, a staffing vacancy



                                        Page 1 of 4
in our office required the undersigned to prepare or assist others in preparing and

presenting five felony cases for trial to a jury. These trials occurred on the weeks of

September 14, September 21, October 5, and October 19, and the undersigned is

currently in the midst of preparation for a felony jury trial set for November 2. In

addition to these trial settings, the undersigned has been required to manage 13

general felony criminal docket settings for Burnet County, along with two Grand

Jury settings. Our office has recently hired an additional Assistant District Attorney

to assist in managing our felony caseload, and so the undersigned expects to have

sufficient time to adequately and clearly brief the issues raised by Appellant in the

near future.


                                          III.

      In this case Appellant raises four issues which require extensive research and

a thorough familiarity with the trial record to adequately address. The undersigned

will need an additional 30 days to prepare and file the Appellee’s Brief in this case.

While the undersigned has been able to perform much of the research necessary to

address each of the points raised in Appellant’s brief, more time is needed to

complete the drafting process to simplify and clarify Appellee’s response to those

issues for the benefit of the Court. This is the second motion for extension of time

that the State of Texas has sought in this case.


                                       Page 2 of 4
                                     PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee’s Brief to November 25, 2015.


                                       Respectfully submitted,

                                       OFFICE OF DISTRICT ATTORNEY
                                       33RD and 424th JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755 (325) 247-5274

                                             /s/ R. Blake Ewing
                                       By: ________________________________
                                         R. Blake Ewing
                                         Assistant District Attorney
                                         State Bar No. 24076376
                                         ATTORNEY FOR APPELLEE


                         CERTIFICATE OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 26th day of
October 2015, to Mr. Gary Prust, Attorney for Appellant, by facsimile and/or by
email at gary@prustlaw.com

                                               /s/ R. Blake Ewing
                                               _____________________________


                                      Page 3 of 4
         R. Blake Ewing
         Assistant District Attorney




Page 4 of 4